Citation Nr: 0302105	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of
entitlement to service connection for headaches as due to an 
undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of
entitlement to service connection for fatigue as due to an 
undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of
entitlement to service connection for joint/muscle pain as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS





ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 and August 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 


FINDINGS OF FACT

1.	By an unappealed December 1998 decision, the Board decided 
that the veteran's
claims for service connection for migraine/tension headaches, 
fatigue, and joint/muscle pain as due to undiagnosed 
illnesses were not well grounded.  

2.	Some evidence received subsequent to the December 1998 RO 
rating decision is
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
migraine/tension headaches, fatigue, and joint/muscle pain as 
due to undiagnosed illnesses.

3.	The veteran's complaints of migraine/tension headaches, 
fatigue, and
joint/muscle pain are signs or symptoms that may be 
manifestations of undiagnosed illnesses and have been 
objectively demonstrated; there is no competent evidence to 
refute the non-medical indicators and the migraine/tension 
headaches, fatigue, and joint/muscle pain have not been 
attributed to a diagnosed disease.




CONCLUSIONS OF LAW

1.  The December 1998 Board decision is final.  38 U.S.C.A. § 
7104(b) (West
1991); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been submitted, and the 
claims for entitlement to
service connection for headaches, fatigue, and joint/muscle 
pain as due to undiagnosed illnesses are reopened.  38 
U.S.C.A.  §§ 5103, 5103A, 5108 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.156(a), 3.159 (2002).

3.  Headaches, fatigue, and joint/muscle pain are shown to be 
due to undiagnosed illnesses as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appeals from a RO rating decision rendered in 
August 2000 which determined that no new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for migraine/tension headaches, 
fatigue, and joint/muscle pain as due to undiagnosed 
illnesses.  In the February 2002 Supplemental Statement of 
the Case (SSOC), the RO determined that the veteran had 
presented new and material evidence and reopened the claims 
and denied the claims on the merits.  The Board, however, is 
required to make its own determination as to whether new and 
material evidence has been submitted to reopen a claim, 
regardless of the finding of the RO.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).




The Veterans Claim Assistance Act of 2000  

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include the enhanced duty to notify.  The Board finds that 
the RO informed the veteran of the evidence needed to reopen 
his claims, as set forth in the August 2000 rating decision 
and October 2000 Statement of the Case (SOC).  The RO 
provided the veteran with notice of the VCAA in the February 
2002 SSOC.  The Board notes that the veteran was rescheduled 
to appear at a hearing before a Member of the Board in 
January 2003.  The claims file indicates that the hearing was 
canceled.  In January 2003, the veteran's service 
representative requested that this appeal be decided by the 
Board without the veteran's personal testimony.  No further 
notification requirements appear to be warranted.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The requirements 
under the law as pertains to new and material evidence claims 
have been met, and the Board will proceed with appellate 
review.  


New and Material Evidence

The veteran was mailed a copy of the Board's December 1998 
decision.  He was notified of his appellate rights by VA Form 
4597 attached to the decision.  The veteran, however, did not 
perfect an appeal to the United States Court of Appeals for 
Veterans Claims and the Board decision became final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In March 1999, the 
veteran submitted additional evidence, which the RO construed 
as a request to reopen the previously denied claim. 

Evidence associated with the claims file prior to the Board's 
December 1998 decision included the veteran's service medical 
records.   Service medical records showed that the veteran 
presented at a clinic in April 1984 with several complaints 
which included frontal headaches.  The assessment was upper 
respiratory infection.  In August 1989, the veteran 
complained of several symptoms that included headaches.  The 
assessments were acute gastroenteritis and pharyngitis.  The 
Southwest Asia Demobilization/Redeployment Medical 
Evaluations dated in June and July 1991 were negative for 
complaints of headaches, fatigue, or joint/muscle pain.  On a 
Report of Medical History prepared for separation in July 
1991, the veteran reported a positive response to the 
question of whether he ever had or currently had frequent or 
severe headaches and negative response to the question of 
whether he ever had or currently had swollen or painfully 
joints.  The examiner's explanatory notation indicated that 
the veteran's positive responses pertained to symptoms he 
suffered prior to deployment.  The second Report of Medical 
History dated a couple days later noted the same complaints.  
The examiner added that the veteran reported that the 
headaches were occasional-especially when he went out into 
the sun.  The separation examination report was negative for 
findings on the claimed disorders.  

Other evidence included the veteran's DD Form 214, which 
showed that the veteran had service in Southwest Asia from 
September 28, 1990 to April 6, 1991.  VA treatment records 
dated from June to August 1994 showed that the veteran 
complained of fatigue, joint pain, and frequent headaches.  
The assessments included migraine equivalent versus tension 
headaches.   The August 1994 Persian Gulf Registry 
examination report showed that the veteran complained of 
fatigue with its onset one year prior to the examination and 
fever and vomiting that began three months prior.  He also 
complained of achiness in his elbow and shoulder, headaches, 
and a sore on his left arm.  A physical examination revealed 
no objective indications of the complained symptoms.  The 
impressions were chronic fatigue, arthralgia, status post 
epidermal inclusion cyst of the back, status post 
dermatofibroma of the left arm, and unexplained episodes of 
fever and vomiting.  The April 1995 VA examination report 
showed that the veteran underwent a general medical 
examination and a series of special examinations.  The report 
showed that the veteran continued to complain of muscle 
aches, fatigue, joint pains, and stomach aches.  All findings 
were within normal limits.  A diagnosis was flu-like 
symptoms.  The gastrointestinal series were unremarkable.  
The esophagus study was normal and the examiner provided a 
diagnosis of dyspepsia.  A pulmonary examination resulted in 
a normal chest x-ray and a diagnosis of grossly normal 
pulmonary findings.  The orthopedic examination showed that 
the range of motion in all joints was within normal limits.  
The diagnosis was grossly normal findings.  Lastly, a July 
1997 letter from the Office of the Secretary of Defense 
stated that the veteran's unit was near Khamisiyah, Iraq, in 
March 1991-a time when Iraqi rockets were destroyed, 
possibly releasing sarin and cyclosarin into the air.  
According to the letter, it was therefore possible that the 
veteran might have been exposed to a very low level of nerve 
agents, but too low to set off alarms or cause symptoms at 
the time. 

By rating decision dated in May 1995 the veteran's claims 
were denied on the basis that the headaches, fatigue, and 
joint pains had their onset too late for the Persian Gulf War 
presumption to apply.  The December 1996 rating decision 
continued to deny service connection for headaches on the 
basis that this disorder was determined to result from a 
known clinical diagnosis of migraine/tension headaches, which 
neither occurred in nor was caused by service.  Fatigue and 
joint pain were denied again on the basis that no chronic 
disability had been treated or diagnosed manifested by these 
symptoms.  Another basis for the denial was that there were 
no objective indications of chronic illness, so the veteran 
was not entitled to the application of the Persian Gulf War 
presumption.  The March 1998 Statement of the Case noted that 
regulation 38 C.F.R. § 3.317 had been amended to extend the 
presumption for disabilities due to undiagnosed illnesses to 
December 31, 2001.  As indicated earlier, the Board 
determined that the veteran's claims were not well grounded 
in the December 1998 decision.  The VCAA eliminated the well-
groundedness requirement.  

Under Hodge, the Board finds that some evidence submitted 
after the December 1998 Board decision is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The letter 
from the Department of the Defense was previously submitted.  
The March 1999 letters from Pastor D.P. and B.B. of Fairhaven 
Baptist College, however, are new and material as they bear 
directly on the question of whether the veteran exhibits any 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms.  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  Treatment records from the Brecksville VA Medical 
Center and office notes from Drs. E.M. and C.G. are new and 
material as they bear directly on the question of the 
existence of a chronic disability resulting from an 
undiagnosed illness as well.  Service personnel records have 
also been associated with the claims file.  Accordingly, 
having determined that new and material evidence has been 
submitted, the claims are reopened and the Board will proceed 
to evaluate the merits of the claims on the basis of all 
evidence of record after ensuring that the duty to assist the 
veteran has been satisfied.


Service Connection 

After further review of the evidence, the Board finds that 
the RO complied with the VCAA.  The Board incorporates by 
reference the previous discussion on the RO's compliance with 
the VCAA.  In addition, the Board notes that the RO obtained 
VA treatment records and private medical records from Dr. 
E.M. identified by the veteran.  The claims file does not 
indicate that the RO received a response to its second 
request for a search of VA treatment records at the Wade Park 
division in light of the veteran's submission of an 
appointment letter from that facility.  Given the outcome of 
the appeal, the Board will not attempt to retrieve these 
records or document a negative response.  The Board also 
notes that the RO adjudicated the veteran's claims on the 
merits, so the veteran has knowledge of the laws and 
regulations pertaining to service connection.  Based on the 
foregoing, the Board concludes that the duties to notify and 
assist have been satisfied, and the Board will proceed with 
appellate review.  

The veteran's service medical records are absent complaints 
of or treatment for 
fatigue and joint/muscle pain.  The veteran's bouts with 
headaches during service were associated with an upper 
respiratory infection, acute gastroenteritis, and 
pharyngitis.  The veteran also indicated at separation that 
he suffered from headaches prior to his deployment to 
Southwest Asia.  The first complaints of headaches associated 
with an undiagnosed illness as well as complaints of fatigue 
and joint/muscle pain are documented in VA treatment records 
dated from June to August 1994 and the August 1994 Persian 
Gulf Registry examination report.  These records show that an 
assessment of migraine equivalent versus tension headaches 
was rendered, but no clinical diagnosis was made and no 
attributable disorders were found for the veteran's 
complaints of fatigue and joint/muscle pain.  Similarly, the 
April 1995 VA examinations and examinations conducted by Drs. 
E.M. and C.G. were essentially negative and consequently, no 
attributable disorders were found for the veteran's 
subjective complaints.  The treatment records dated in 1998 
from Brecksville show that the veteran continued to have many 
complaints including headaches, fatigue, joint pains, and 
rash.  A November 1998 record shows that diffuse cutaneous 
leishmaniasis was ruled out.  An impression of recurring 
folliculitis with shoulder pain and lower grade fever was 
rendered, but no clinical diagnosis was made and there was no 
indication that the claimed fatigue, headaches, and 
joint/muscle pain were manifestations of this disorder alone.  
A skin disorder was not found or associated with the 
veteran's complaints at any of the previously cited 
examinations.  Thus, the competent medical evidence of record 
shows that the veteran's complaints of fatigue, headaches, 
and joint/muscle pain have not been attributed to any 
diagnosed disorders.  

While Dr. C.G. noted a negative physical examination of the 
veteran, it is significant that she prescribed medication.  
This tends to show that even though the veteran's subjective 
complaints are of "unknown etiology," they are nevertheless 
credible, in her professional medical opinion, so as to 
warrant medication.  The March 1999 letter from Pastor D.P. 
supports the veteran's position and Pastor D.P. is competent 
to report on the symptoms he perceived.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Similarly, the March 1999 letter 
from B.B. of Fairhaven Baptist College supports the veteran's 
position and corroborates Pastor D.P.'s comments.  The 
letters constitute "non-medical indicators" of the 
existence of a chronic disability.  Pursuant to 38 C.F.R. § 
3.317(a)(2), the veteran's subjective complaints and the two 
letters concerning the symptomatology may be dispositive.  
Moreover, the veteran's complaints of migraine/tension 
headaches, fatigue, and joint/muscle pain are signs or 
symptoms that may be manifestations of undiagnosed illnesses 
according to        § 3.317(b).  As previously indicated, 
there is no conclusive evidence to link these manifestations 
to any diagnosed disorder.  None of the potential preclusions 
under   § 3.317(c) is established.   The manifestations 
probably meet the compensable requirements of  the relevant 
diagnostic criteria such as, for example, codes 6534, 5003, 
8045, 8100.  Accordingly, service connection under 38 C.F.R. 
§ 3.317 is warranted.    


ORDER

Service connection for headaches as due to an undiagnosed 
illness is granted. 

Service connection for fatigue as due to an undiagnosed 
illness is granted. 

Service connection for joint/muscle pain as due to an 
undiagnosed illness is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

